Citation Nr: 1644715	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, and polysubstance abuse of heroin, morphine, narcotics and alcohol.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active service from August 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied the Veteran's application to reopen a claim for service connection for "an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD." 

The Veteran appealed, and in September 2015, the Board reopened and remanded the claim.  In March 2016, the Board again remanded the claim.

In July 2015 the Veteran testified during a central office hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's depression has been related to active service.

2.  The Veteran does not have an acquired psychiatric disorder other than depression, to include passive aggressive personality, PTSD, and polysubstance abuse of heroin, morphine, narcotics and alcohol, which is due to his service.  


CONCLUSION OF LAW

1.  Giving the Veteran the benefit of the doubt, the criteria for service connection for his depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303 (2015).  

2.  A psychiatric disorder other than depression, to include passive aggressive personality, PTSD, and polysubstance abuse of heroin, morphine, narcotics and alcohol, was not incurred in, and are not otherwise due to, the Veteran's active duty service.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304(f), 4.9 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for an acquired psychiatric disorder, to include passive aggressive personality, PTSD, and polysubstance abuse of heroin, morphine, narcotics and alcohol.  He argues that he had symptoms of the claimed disorders during service.  More specifically, he has testified to the following: he had symptoms of depression that began in service and have continued since service.  When he was at McGuire Air Force Base waiting to go to Vietnam, President Nixon declared that no more troops were to be sent to Vietnam so the Veteran was diverted to Germany.  Once he arrived in Europe, along with several other troops, there was no room or need for any more troops at the various bases they stopped at.  This sense of not being wanted, being in a foreign country that was hostile to Americans, and being assigned to a barracks where there were race riots, caused him to be depressed and disillusioned.  He felt like the rug had been pulled out from under him when he got diverted to Germany.  The treatment and conditions there made him feel like "a piece of trash" and lowered his self-esteem, and the feeling of depression never left him.  

In January 1973, the RO denied a claim for service connection for "a nervous condition."  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

In March 2004, the RO denied an application to reopen the claim.  The Veteran appealed, and in February 2008, the Board denied the claim, which it characterized as a claim for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, PTSD, depression, and polysubstance abuse of heroin, morphine, narcotics and alcohol.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104 (b) (West 2014).  

In January 2009, November 2009, and June 2011, the RO denied the claim, either on the merits, or because new and material evidence had not been submitted.  In each case, there was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

In November 2011, the Veteran filed to reopen his claim.  In August 2012, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran appealed, and in September 2015, the Board reopened and remanded the claim.  In March 2016, the Board again remanded the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.   For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f).

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1 (n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303 (c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Given the foregoing, the term "acquired psychiatric disorder" is not intended to include a personality disorder, or alcohol or substance abuse.  To the extent that the Veteran asserts that service connection is warranted for these disorders, these claims must be denied as a matter of law.  Id.; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran's service treatment records show that in May 1972, he was treated for drug abuse at Walter Reed Hospital.  He was noted to have a previous history of hospitalization in March 1972 for drug abuse (heroin).  The provisional diagnosis was immature personality.  It was noted that he had an extremely immature attitude in not being able to control his use of drugs, and that the problem was noted as an immature orientation to life, or a lack of adjustment to life.  

A "clinical record cover sheet," dated in June 1972, contains a diagnosis of morphine abuse, and indicates that it was not in the line of duty, and that it was "due to own misconduct."

A "report of psychiatric evaluation" (AE Form 3087), dated in July 1972, states that a mental status examination revealed a cooperative young man oriented in all spheres, with no evidence of psychosis or organic impairment.  He was not depressed.  The diagnosis was character and behavior disorder.  The report indicates that his condition was not, in the opinion of the examiner, amenable to hospitalization, treatment, transfer, disciplinary action, training, or reclassification into another type of duty within the military, and that it is unlikely that efforts to rehabilitate or develop this individual into a satisfactory member of the military will be successful.  It is recommended that this individual be expeditiously eliminated from the Army under the provisions of AR (Army Regulations) 635-212.

A service examination report, dated in September 1972, shows that his psychiatric condition was clinically evaluated as normal.  There is a notation of passive aggressive personality.  The associated "report of medical history" shows that he indicated that he did not have a history of "nervous trouble of any sort," or "depression or excessive worry," but that he indicated that he had a history of a drug or narcotic habit.  

A mental status examination, dated in October 1972, notes that the Veteran's behavior was normal, that he was fully alert, fully oriented, with level mood, clear thinking process, normal thought content, and good memory.  The diagnosis was passive aggressive personality.  

A November 1972 report notes that the Veteran had a five to six-month history of IV (intravenous) narcotics usage, and that he had returned to duty after being AWOL (absent without leave) for three weeks because he suspected he had hepatitis.  

As for the post-service medical evidence, a VA hospital report, covering treatment between November and December of 1972, note the following: the Veteran was treated for drug dependency, opium alkaloids and their derivatives.  He had an inservice history of drug abuse beginning in 1969 (this date appears to be erroneous) while at Fort Dix, with use of heroin, hashish, and morphine beginning in 1971 while in Germany.  He was hospitalized three times while in Germany and treated with methadone.  After his third hospitalization he was put on methadone maintenance and discharged from the service.  He resumed his use of heroin after returning home.  There was some nervous disorder during military service.  The report states that he was admitted for drug addiction.  There are several notations of drug addiction or drug abuse.  A clinical record (nursing notes) shows daily administration of methadone.  

A VA hospital report, covering treatment between January and April of 1973, notes treatment for "addiction to heroin."  

VA progress notes, dated in 1997, indicate that the Veteran received substance abuse treatment.  There are also reports "by history" of substance abuse treatment in 1996.  VA progress notes, dated in 2003, include notations of alcohol abuse and possible dependence, and "depression induced by alcohol."  This evidence shows that the Veteran attributed his period of AWOL, and inservice hospitalizations, to depression.  See e.g., VA progress note, dated in August 2003.  

A VA mental disorders examination report, dated in November 2005, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes a history as follows: three inservice treatments for drug abuse or drug rehab, and one for immature personality.  Following service, he received VA treatment for: drug abuse between 1973 and 1976.  He received additional treatment for drug abuse in 1993.  In 1997, he was diagnosed with dysthymic disorder secondary to alcohol dependence.  A November 2003 report noted alcohol abuse, and depression induced by alcohol, with no history of any other major mental disorder.  In August 2004, he was given a psychosocial evaluation with a diagnosis of alcohol dependence with dysthymia.  He was recommended for alcohol inpatient treatment, but he refused.  The report contains Axis I diagnoses of polysubstance abuse of heroin, morphine, narcotics and alcohol, and an Axis II diagnosis of character pathology, immature and passive aggressive character disorder.  The examiner stated, "The character pathology documented during his active duty time has continued since discharge as drug abuse and alcohol abuse with no other signs or symptoms of any other psychiatric illness."  

A VA PTSD disability benefits questionnaire (DBQ), dated in October 2015, shows that the diagnoses were opioid disorder, moderate, in remission, on methadone maintenance therapy, and depressive disorder.  In a June 2016 addendum opinion, the same examiner concluded that it was at least as likely as not that the Veteran's depressive disorder had its onset when he was on active duty in the military, on the basis that he was psychiatrically hospitalized during service, and there was nothing to contradict his report that he did not have symptoms of depression prior to joining the military.  

As an initial matter, the Veteran has asserted that he had psychiatric symptoms (i.e., depression) during service, and on an ongoing basis since his separation from service.  See e.g., transcript of Veteran's hearing, held in July 2015.  He has attributed much of his substance abuse, and claimed psychiatric symptomatology, to stressful service in Germany.  

With regard to the Veteran's overall history of drug abuse, a review of the record shows that the Veteran is shown to have an extensive history of drug use during service that began at the induction center, and continued through basic training at Fort Dix, prior to his service in Germany.  However, service records also reflect that the Veteran underwent mental status evaluation on several occasions.    

With regard to PTSD, the Board finds that the evidence is insufficient to show that the Veteran currently has PTSD.  While there is some evidence of PTSD, the overwhelming majority of the evidence, dated between 1972 and 2016, shows that the Veteran has not been diagnosed with PTSD, rather, most of his diagnoses tend to note alcohol and substance abuse, and disorders related to depression.  The November 2005 VA examination report, which was based on a review of the claims file, contain Axis I diagnoses of polysubstance abuse of heroin, morphine, narcotics and alcohol, and Axis II diagnosis of character pathology, immature and passive aggressive character disorder.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In particular, the October 2015 VA PTSD DBQ shows that the Veteran was found not to have PTSD.  This opinion is considered highly probative, as the examination report shows that the examiner stated that the Veteran's claims file had been reviewed, and as it contains an analysis concluding that all of the criteria for PTSD were not met.  Id.; Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In summary, the overwhelming majority of the Veteran's diagnoses have been for acquired psychiatric disorders other than PTSD, specifically, diagnoses involving alcohol and substance abuse, and disorders related to depression.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

With regard to an acquired psychiatric disorder other than PTSD, service connection may also not be granted for alcohol or substance abuse, and the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the claim for service connection for this disorder must also be denied.  

However, with respect to the claim for service connection for depression, in a June 2016 addendum opinion to his October 2015 report, the October 2015 examiner concluded that it was at least as likely as not that the Veteran's depressive disorder had its onset when he was on active duty in the military on the basis that he was psychiatrically hospitalized during service, and there was nothing to contradict his report that he did not have symptoms of depression prior to joining the military.  Thus, there is a supporting opinion based on an expressed rationale.  In addition, the Board finds that while the Veteran's in-service mental status examination may not have resulted in psychiatric diagnoses at that time, the Board cannot conclude from the record that this would have affected the examiner's conclusions and a history of depression was not noted upon entry into active service.  Thus, giving the Veteran the benefit of the doubt, the Board will find that this opinion is sufficient to link the Veteran's depression to active service.  

As for the other any other psychiatric disorder, based on all of the foregoing, and as was previously indicated, the evidence of record does not support the establishment of service connection for any other disorder, to include passive aggressive personality, PTSD, and polysubstance abuse of heroin, morphine, narcotics and alcohol.  


Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  

In March 2016, the Board remanded this claim.  The Board directed that any outstanding VA treatment records pertinent to the claim on appeal be obtained, and this has been done.  The Board further directed that an addendum opinion be obtained from the October 2015 VA examiner, and in June 2016, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Based on the foregoing, the Board finds that neither the Veteran nor the appellant has been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Service connection for depression is granted.

Service connection for an acquired psychiatric disorder other than depression is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


